



COURT OF APPEAL FOR ONTARIO

CITATION:
Kampers v. Acevedo, 2012
    ONCA 640

DATE: 20120925

DOCKET: C51752

MacPherson, Armstrong and Blair JJ.A.

BETWEEN

Mary Kampers, Sharral Kampers, Bill Kampers, and
    Montana Mason by her litigation guardian Mary Kampers

Plaintiffs (Respondents)

and

Marcelo Acevedo,
Aurelio
    Santoszepeda
,
Moises Nunez
and York Fire
    & Casualty Insurance Company

Defendants (
Appellants
)

Spencer Nicholson, for the appellants

Diane Stortini for the respondent Marcelo Acevedo

P.J. Lo Presti, for the respondent York Fire &
    Casualty Insurance Company

Heard: September 25, 2012

On appeal from the order of Justice R. John Harper of the
    Superior Court of Justice, dated February 1, 2010.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed as abandoned. The cross-claim has been
    withdrawn.

[2]

No costs.


